Citation Nr: 0947915	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of protruded lumbar disc, chronic lumbar muscle 
strain superimposed on degenerative instability.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic right hip muscle strain with degenerative arthritis.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that the Veteran's most 
recent examination was performed in April 2007.  At his 
hearing in November 2009, the Veteran testified that his 
disabilities have worsened since that examination. 

The veteran is entitled to a new VA examination where there 
is evidence, including his statements, that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, given the Veteran's assertions, a new VA 
examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to assess the severity of his 
service-connected back and hip 
disabilities.   The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examination report should indicate that 
such a review was conducted. 

2.	Afford the Veteran the appropriate VA 
examination(s) to determine the current 
severity of his service-connected lumbar 
spine disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. 

3.  The examiner should indicate whether 
ankylosis of the thoracolumbar spine is 
present.  The examiner should include 
complete range of motion findings for the 
back.  The examiner should discuss whether 
the Veteran has additional loss of 
function of the back or right hip due to 
flare-ups, fatigability, incoordination 
and pain on movement.  If the examiner 
finds that the Veteran has limitation of 
motion due to flare-ups, fatigability or 
incoordination or pain, the limitation of 
motion should specifically be stated in 
terms of degrees of range of motion lost.  
The examiner should indicate whether the 
Veteran's service-connected back 
disability causes incapacitating episodes 
requiring bedrest.  The examiner should 
describe the duration of any such 
incapacitating episodes in terms of weeks 
per year.

4.  The examiner should include complete 
range of motion findings for the right 
hip.  The examiner should discuss whether 
the Veteran has additional loss of 
function of the right hip due to flare-
ups, fatigability, incoordination and pain 
on movement.  If the examiner finds that 
the Veteran has limitation of motion due 
to flare-ups, fatigability or 
incoordination or pain, the limitation of 
motion should specifically be stated in 
terms of degrees of range of motion lost.  

5.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


